 

Exhibit 10.1

 

Securities Purchase Agreement

 

This Securities Purchase Agreement, dated as of August 14, 2014 (this
“Agreement”), is entered into by and between Brazil Minerals, Inc., a Nevada
corporation (the “Company”), and St. George Investments LLC, a Utah limited
liability company, its successors and/or assigns (the “Buyer”).

 

RECITALS:

 

A.           The Company and the Buyer are executing and delivering this
Agreement in reliance upon the exemption from securities registration for offers
and sales to accredited investors afforded, inter alia, under Regulation D
(“Regulation D”) as promulgated by the United States Securities and Exchange
Commission (the “SEC”) under the Securities Act of 1933, as amended (the “1933
Act”), and/or Section 4(2) of the 1933 Act.

 

B.           The Buyer wishes to acquire from the Company, and the Company
desires to issue and sell to the Buyer, the Note (as defined below), which Note
will be convertible into shares of common stock of the Company, par value $0.001
per share (the “Common Stock”), upon the terms and subject to the conditions of
the Note, this Agreement and the other Transaction Documents (as defined below).

 

AGREEMENT:

 

NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1.           CERTAIN DEFINITIONS. As used herein, each of the following terms
has the meaning set forth below, unless the context otherwise requires:

 

“Affiliate” means, with respect to a specific Person referred to in the relevant
provision, another Person who or which controls or is controlled by or is under
common control with such specified Person.

 

“Buyer’s Counsel” means Hansen Black Anderson Ashcraft PLLC.

 

“Buyer Control Person” means each manager, executive officer, promoter, and such
other Persons as may be deemed in control of the Buyer pursuant to Rule 405
under the 1933 Act or Section 20 of the 1934 Act (as defined below).

 

“Certificate of Incorporation” means the certificate of incorporation, articles
of incorporation or other charter document (howsoever denominated) of the
Company, as amended to date.

 

“Closing Date” means the date of the closing of the purchase and sale of the
Securities.

 

“Company Control Person” means each director, executive officer, promoter, and
such other Persons as may be deemed in control of the Company pursuant to Rule
405 under the 1933 Act or Section 20 of the 1934 Act.

 

“Company Counsel” means the Company’s securities or corporate counsel from time
to time.

 

“Company’s SEC Documents” means the Company’s filings on the SEC’s EDGAR system.

 

1

 

 



“Conversion Date” means the date a Holder submits a Conversion Notice, as
provided in the Note.

 

“Conversion Notice” has the meaning ascribed to it in the Note.

 

“Conversion Price” has the meaning ascribed to it in the Note.

 

“Conversion Shares” has the meaning ascribed to it in the Note.

 

“Delivery Date” means the date that Conversion Shares are required to be
delivered to Holder under Section 3 or Section 8 of the Note, as applicable.

 

“DTC” means the Depository Trust Company.

 

“DTC/FAST Program” means DTC’s Fast Automated Securities Transfer Program.

 

“DWAC” means Deposit Withdrawal at Custodian as defined by DTC.

 

“DWAC Eligible Conditions” means that (i) the Common Stock is eligible at DTC
for full services pursuant to DTC’s Operational Arrangements, including, without
limitation, transfer through DTC’s DWAC system, (ii) the Company has been
approved (without revocation) by the DTC’s underwriting department, and (iii)
the Transfer Agent is approved as an agent in the DTC/FAST Program, (iv) after
the date which is six months after the date of the Note, the Conversion Shares
are otherwise eligible for delivery via DWAC; and (v) the Transfer Agent does
not have a policy prohibiting or limiting delivery of the Conversion Shares via
DWAC.

 

“Holder” means the Person holding the relevant Securities at the relevant time.

 

“Last Audited Date” means December 31, 2013.

 

“Market Price” has the meaning ascribed to it in the Note.

 

“Material Adverse Effect” means an event or combination of events, which
individually or in the aggregate, would reasonably be expected to (a) adversely
affect the legality, validity or enforceability of the Note or any of the other
Transaction Documents, (b) have or result in a material adverse effect on the
results of operations, assets, or financial condition of the Company and its
Subsidiaries, taken as a whole, or (c) adversely impair the Company’s ability to
perform fully on a timely basis its material obligations under any of the
Transaction Documents or the transactions contemplated thereby.

 

“Maturity Date” has the meaning ascribed to it in the Note.

 

“Outstanding Balance” has the meaning ascribed to it in the Note.

 

“Permitted Liens” means (a) any Lien (as defined herein) for taxes not yet due
or delinquent or being contested in good faith by appropriate proceedings for
which adequate reserves have been established in accordance with GAAP, (b) any
statutory Lien arising in the ordinary course of business by operation of law
with respect to a liability that is not yet due or delinquent, and (c) any Lien
created by operation of law, such as materialmen’s liens, mechanics’ liens and
other similar liens, arising in the ordinary course of business with respect to
a liability that is not yet due or delinquent or that are being contested in
good faith by appropriate proceedings.

 

2

 

  

“Person” means any living person or any entity, such as, but not necessarily
limited to, a corporation, partnership or trust.

 

“Principal Trading Market” means (a) the NYSE Amex, (b) the New York Stock
Exchange, (c) the Nasdaq Global Market, (d) the Nasdaq Capital Market, (e) the
OTC Bulletin Board, (f) the OTCQX or OTCQB, or (g) such other market on which
the Common Stock is principally traded at the relevant time, but shall not
include OTC Pink (a.k.a., “pink sheets”).

 

“Purchase Price” is defined in Section 2.1(a) hereof.

 

“Registration Statement” means a registration statement of the Company under the
1933 Act covering securities of the Company (including Common Stock) on Form
S-3, if the Company is then eligible to file using such form, and if not
eligible, on Form S-1 or other appropriate form.

 

“Rule 144” means (a) Rule 144 promulgated under the 1933 Act or (b) any other
similar rule or regulation of the SEC that may at any time permit a Holder to
sell securities of the Company to the public without registration under the 1933
Act.

 

“Securities” means the Note and the Shares.         

 

“Shares” means the shares of Common Stock representing any or all of the
Conversion Shares.

 

“State of Incorporation” means Nevada.

 

“Subsidiary” or “Subsidiaries” means, as of the relevant date, any entity or
entities of which 50% or more of the voting securities are owned by the Company
or any Subsidiary of the Company (whether or not included in the Company’s SEC
Documents) whether now existing or hereafter acquired or created.

 

“Trading Day” means any day during which the Principal Trading Market shall be
open for business.

 

“Transaction Documents” means this Agreement, the Note, the Transfer Agent
Letter (defined below), and all other certificates (including, without
limitation, the Secretary’s Certificate (defined below), documents, agreements,
resolutions and instruments delivered to any party under or in connection with
this Agreement, as the same may be amended from time to time.

 

“Transfer Agent” means, at any time, the transfer agent for the Common Stock.

 

“Wire Instructions” means the wire instructions for the Initial Cash Purchase
Price (as defined below), as provided by the Company, set forth on ANNEX I.

 

2.           AGREEMENT TO PURCHASE; PURCHASE PRICE.

 

2.1.         Purchase.

 

(a)          Subject to the terms and conditions of this Agreement and the other
Transaction Documents, the undersigned Buyer hereby agrees to purchase from the
Company a Convertible Promissory Note in the principal amount of $222,500.00
substantially in the form attached hereto as ANNEX II (the “Note”). In
consideration thereof, the Buyer shall pay (i) the amount designated on the
signature page to this Agreement (the “Initial Cash Purchase Price”), and (ii)
issue to the Company the Investor Note (the principal amount of the Investor
Note, together with the Initial Cash Purchase Price, the “Purchase Price”). The
Initial Cash Purchase Price shall be paid to the Company in accordance with the
Wire Instructions. The Purchase Price and the OID (as defined herein) are
allocated to the Tranches (as defined in the Note) as set forth on the table
attached hereto as ANNEX III.

 

3

 

  

(b)          In consideration for the Purchase Price, the Company shall, at the
Closing (defined below):

 

(i)          execute and deliver to the Transfer Agent, and the Transfer Agent
shall execute to indicate its acceptance thereof, the irrevocable letter of
instructions to transfer agent substantially in the form attached hereto as
ANNEX IV (the “Transfer Agent Letter”);

 

(ii)         cause to be executed and delivered to the Buyer a fully executed
secretary’s certificate and written consent of directors evidencing the
Company’s approval of the Transaction Documents substantially in the forms
attached hereto as ANNEX V (together, the “Secretary’s Certificate”); and

 

(iii)        cause to be executed and delivered to the Buyer a fully executed
share issuance resolution to be delivered to the Transfer Agent substantially in
the form attached hereto as ANNEX VI (the “Share Issuance Resolution”).

 

(c)          At the Closing, the Buyer shall deliver to the Company the Purchase
Price by delivering the following: (i) the Initial Cash Purchase Price; and (ii)
the Investor Note in the principal amount of $100,000.00 (the “Investor Note”)
in substantially the form attached hereto as ANNEX VII.

 

2.2.          Form of Payment; Delivery of Securities. The purchase and sale of
the Securities shall take place at a closing (the “Closing”) to be held at the
offices of the Buyer, or such other place as agreed to by the parties on the
Closing Date. At the Closing, the Company will deliver the Transaction Documents
to the Buyer against delivery by the Buyer to the Company of the Initial Cash
Purchase Price and the Investor Note.

 

2.3.          Purchase Price. The Note carries an original issue discount of
$20,000.00 (the “OID”). In addition, the Company agrees to pay $5,000.00 to the
Buyer to cover the Buyer’s legal fees, accounting costs, due diligence,
monitoring and other transaction costs incurred in connection with the purchase
and sale of the Securities (the “Transaction Expense Amount”), $2,500.00 of
which has been previously paid to the Buyer and the remaining $2,500.00 of which
is included in the initial principal balance of the Note (the “Carried
Transaction Expense Amount”). The Purchase Price, therefore, shall be
$200,000.00, computed as follows: $222,500.00 original principal balance, less
the initial principal amount of the Investor Note, less the OID, less the
Carried Transaction Expense Amount.

 

3.          BUYER REPRESENTATIONS AND WARRANTIES. The Buyer represents and
warrants to, and covenants and agrees with, the Company, as of the date hereof
and as of the Closing Date, as follows:

 

3.1.          Binding Obligation. The Transaction Documents to which the Buyer
is a party, and the transactions contemplated hereby and thereby, have been duly
and validly authorized by the Buyer. This Agreement has been executed and
delivered by the Buyer, and this Agreement is, and each of the other Transaction
Documents to which the Buyer is a party, when executed and delivered by the
Buyer (if necessary), will be valid and binding obligations of the Buyer
enforceable in accordance with their respective terms, subject as to
enforceability only to general principles of equity and to bankruptcy,
insolvency, moratorium and other similar laws affecting the enforcement of
creditors’ rights generally.

 

4

 

  

3.2.          Accredited Investor Status. The Buyer is an “accredited investor”
as that term is defined in Regulation D.

 

4.           COMPANY REPRESENTATIONS AND WARRANTIES. The Company represents and
warrants to the Buyer as of the date hereof and as of the Closing Date that:

 

4.1.          Rights of Others Affecting the Transactions. There are no
preemptive rights of any stockholder of the Company, as such, to acquire the
Securities. No other party has a currently exercisable right of first refusal
which would be applicable to any or all of the transactions contemplated by the
Transaction Documents.

 

4.2.          Status. The Company is a corporation duly organized, validly
existing and in good standing under the laws of the State of Incorporation and
has the requisite corporate power to own its properties and to carry on its
business as now being conducted. The Company is duly qualified as a foreign
corporation to do business and is in good standing in each jurisdiction where
the nature of the business conducted or property owned by it makes such
qualification necessary, other than those jurisdictions in which the failure to
so qualify would not have or result in a Material Adverse Effect. The Company is
obligated to file reports pursuant to Section 15(d) of the Securities Exchange
Act of 1934, as amended (the “1934 Act”). The Company has not taken and will not
take any action designed to terminate or suspend its obligations to file
periodic reports under the 1934 Act, nor has the Company received any
notification that the SEC is contemplating terminating or suspending such
obligation. The Common Stock is quoted on the Principal Trading Market. The
Company has received no notice, either oral or written, with respect to the
continued eligibility of the Common Stock for quotation on the Principal Trading
Market, and the Company has maintained all requirements on its part for the
continuation of such quotation. The Company has not, in the twelve (12) months
preceding the date hereof, received notice from the Principal Trading Market on
which the Common Stock is or has been listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such Principal Trading Market. The Company is, and has no reason to believe that
it will not in the foreseeable future continue to be, in compliance with all
such listing and maintenance requirements.

 

4.3.         Authorized Shares.

 

(a)          The authorized capital stock of the Company consists of 10,000,000
shares of preferred stock, $0.001 par value per share, of which approximately 1
share is outstanding, and 300,000,000 shares of Common Stock, $0.001 par value
per share, of which approximately 88,562,101 are outstanding. Of the outstanding
shares of Common Stock, approximately 40,488,821 shares are beneficially owned
by Affiliates of the Company. Of the authorized shares of Common Stock that are
not currently outstanding, approximately 15,108,000 of such shares are reserved.

 

(b)          Other than as set forth in the Company’s SEC Documents, there are
no outstanding securities which are convertible into or exchangeable for shares
of Common Stock, whether such conversion is currently exercisable or exercisable
only upon some future date or the occurrence of some event in the future.

 

(c)          All issued and outstanding shares of Common Stock have been duly
authorized and validly issued and are fully paid and non-assessable. After
considering all other commitments that may require the issuance of Common Stock,
the Company has sufficient authorized and unissued shares of Common Stock as may
be necessary to effect the issuance of the Shares on the Closing Date, were the
Note issued and fully converted on that date.

 

5

 

  

(d)          The Shares have been duly authorized by all necessary corporate
action on the part of the Company as of or prior to the Closing in accordance
with the terms of this Agreement, and, when issued on conversion of, or in
payment of interest on the Note in accordance with the terms thereof, will have
been duly and validly issued, fully paid and non-assessable, free from all
taxes, liens, claims, pledges, mortgages, restrictions, obligations, security
interests and encumbrances of any kind, nature and description, and will not
subject the Holder thereof to personal liability by reason of being a Holder.

 

(e)          The Conversion Shares, will upon issuance be validly issued, fully
paid and non-assessable and the Company presently has no claims or defenses of
any nature whatsoever with respect to the Conversion Shares.

 

4.4.          Transaction Documents and Stock. This Agreement and each of the
other Transaction Documents, and the transactions contemplated hereby and
thereby, have been duly and validly authorized by the Company. This Agreement
has been duly executed and delivered by the Company and this Agreement is, and
the Note, and each of the other Transaction Documents, when executed and
delivered by the Company, will be, valid and binding obligations of the Company
enforceable in accordance with their respective terms, subject as to
enforceability only to general principles of equity and to bankruptcy,
insolvency, moratorium, and other similar laws affecting the enforcement of
creditors’ rights generally.

 

4.5.          Non-contravention. The execution and delivery of this Agreement
and each of the other Transaction Documents by the Company, the issuance of the
Securities in accordance with the terms hereof and thereof, and the consummation
by the Company of the other transactions contemplated by this Agreement, the
Note, and the other Transaction Documents do not and will not conflict with or
result in a breach by the Company of any of the terms or provisions of, or
constitute a default under (a) the Certificate of Incorporation or bylaws of the
Company, each as currently in effect, (b) any indenture, mortgage, deed of
trust, or other material agreement or instrument to which the Company is a party
or by which it or any of its properties or assets are bound, including any
listing agreement for the Common Stock except as herein set forth, or (c) to the
Company’s knowledge, any existing applicable law, rule, or regulation or any
applicable decree, judgment, or order of any court, United States federal or
state regulatory body, administrative agency, or other governmental body having
jurisdiction over the Company or any of the Company’s properties or assets,
except such conflict, breach or default which would not have or result in a
Material Adverse Effect.

 

4.6.          Approvals. No authorization, approval or consent of any court,
governmental body, regulatory agency, self-regulatory organization, or stock
exchange or market or the stockholders or any lender of the Company is required
to be obtained by the Company for the issuance and sale of the Securities to the
Buyer as contemplated by this Agreement, except such authorizations, approvals
and consents that have been obtained.

 

6

 

 

4.7.          Filings; Financial Statements. None of the Company’s SEC Documents
contained, at the time they were filed, any untrue statement of a material fact
or omitted to state any material fact required to be stated therein or necessary
to make the statements made therein, in light of the circumstances under which
they were made, not misleading. The Company has filed all reports, schedules,
forms, statements and other documents required to be filed by the Company with
the SEC under the 1934 Act on a timely basis or has received a valid extension
of such time of filing and has filed any such report, schedule, form, statement
or other document prior to the expiration of any such extension. As of their
respective dates, the financial statements of the Company included in the
Company’s SEC Documents complied as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto. Such financial statements have been prepared in
accordance with generally accepted accounting principles, consistently applied,
during the periods involved (except (a) as may be otherwise indicated in such
financial statements or the notes thereto, or (b) in the case of unaudited
interim statements, to the extent they may exclude footnotes or may be condensed
or summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments). No other
information provided by or on behalf of the Company to the Buyer which is not
included in the Company’s SEC Documents, including, without limitation,
information referred to in this Agreement, contains any untrue statement of a
material fact or omits to state any material fact necessary in order to make the
statements therein, in the light of the circumstance under which they are or
were made, not misleading.

 

4.8.          Absence of Certain Changes. Since the Last Audited Date, there has
been no Material Adverse Effect. Since the Last Audited Date, the Company has
not (a) incurred or become subject to any material liabilities (absolute or
contingent), except liabilities incurred in the ordinary course of business
consistent with past practices; (b) discharged or satisfied any material lien or
encumbrance or paid any material obligation or liability (absolute or
contingent), other than current liabilities paid in the ordinary course of
business consistent with past practices; (c) declared or made any payment or
distribution of cash or other property to stockholders with respect to its
capital stock, or purchased or redeemed, or made any agreements to purchase or
redeem, any shares of its capital stock; (d) sold, assigned or transferred any
other material tangible assets, or canceled any material debts owed to the
Company by any third party or material claims of the Company against any third
party, except in the ordinary course of business consistent with past practices;
(e) waived any rights of material value, whether or not in the ordinary course
of business, or suffered the loss of any material amount of existing business;
(f) made any increases in employee compensation, except in the ordinary course
of business consistent with past practices; or (g) experienced any material
problems with labor or management in connection with the terms and conditions of
their employment.

 

4.9.          Full Disclosure. There is no fact known to the Company or that the
Company should know after having made all reasonable inquiries (other than
conditions known to the public generally or as disclosed in the Company’s SEC
Documents since the Last Audited Date) that has not been disclosed in writing to
the Buyer that would reasonably be expected to have or result in a Material
Adverse Effect.

 

4.10.         Absence of Litigation. There is no action, suit, proceeding,
inquiry or investigation before or by any court, public board or body pending
or, to the knowledge of the Company, threatened against or affecting the Company
before or by any governmental authority or non-governmental department,
commission, board, bureau, agency or instrumentality or any other person,
wherein an unfavorable decision, ruling or finding would have a Material Adverse
Effect or which would adversely affect the validity or enforceability of, or the
authority or ability of the Company to perform its obligations under, any of the
Transaction Documents. The Company is not aware of any valid basis for any such
claim that (either individually or in the aggregate with all other such events
and circumstances) could reasonably be expected to have a Material Adverse
Effect. There are no outstanding or unsatisfied judgments, orders, decrees,
writs, injunctions or stipulations to which the Company is a party or by which
the Company or any of its properties is bound, that involve the transactions
contemplated herein or that, alone or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

 

7

 

  

4.11.        Absence of Events of Default. Neither the Company nor any of its
Subsidiaries is in violation of or in default with respect to (a) its
Certificate of Incorporation or bylaws or other organizational documents, each
as currently in effect, or any material judgment, order, writ, decree, statute,
rule or regulation applicable to such entity; or (b) any material mortgage,
indenture, agreement, instrument or contract to which such entity is a party or
by which it or any of its properties or assets are bound (nor is there any
waiver in effect which, if not in effect, would result in such a violation or
default), except such breach or default which would not have or result in a
Material Adverse Effect.

 

4.12.        Absence of Certain Company Control Person Actions or Events. None
of the following has occurred during the past five (5) years with respect to a
Company Control Person:

 

(a)          A petition under the federal bankruptcy laws or any state
insolvency law was filed by or against, or a receiver, fiscal agent or similar
officer was appointed by a court for the business or property of such Company
Control Person, or any partnership in which he or she was a general partner at
or within two (2) years before the time of such filing, or any corporation or
business association of which he or she was an executive officer at or within
two (2) years before the time of such filing;

 

(b)          Such Company Control Person was convicted in a criminal proceeding
or is a named subject of a pending criminal proceeding (excluding traffic
violations and other minor offenses);

 

(c)          Such Company Control Person was the subject of any order, judgment
or decree, not subsequently reversed, suspended or vacated, of any court of
competent jurisdiction, permanently or temporarily enjoining him or her from, or
otherwise limiting, the following activities:

 

(i)          acting, as an investment advisor, underwriter, broker or dealer in
securities, or as an affiliated person, director or employee of any investment
company, bank, savings and loan association or insurance company, as a futures
commission merchant, introducing broker, commodity trading advisor, commodity
pool operator, floor broker, any other Person regulated by the Commodity Futures
Trading Commission (“CFTC”) or engaging in or continuing any conduct or practice
in connection with such activity;

 

(ii)         engaging in any type of business practice; or

 

(iii)        engaging in any activity in connection with the purchase or sale of
any security or commodity or in connection with any violation of federal or
state securities laws or federal commodities laws;

 

(d)          Such Company Control Person was the subject of any order, judgment
or decree, not subsequently reversed, suspended or vacated, of any federal or
state authority barring, suspending or otherwise limiting for more than sixty
(60) calendar days the right of such Company Control Person to engage in any
activity described in Section 4.12(c) above, or to be associated with Persons
engaged in any such activity; or

 

(e)          Such Company Control Person was found by a court of competent
jurisdiction in a civil action or by the CFTC or SEC to have violated any
federal or state securities law, and the judgment in such civil action or
finding by the CFTC or SEC has not been subsequently reversed, suspended, or
vacated.

 

8

 

 

4.13.         No Undisclosed Liabilities or Events. The Company has no
liabilities or obligations other than those disclosed in the Transaction
Documents or the Company’s most recently filed SEC Documents (Form 10-K or 10-Q)
or those incurred in the ordinary course of the Company’s business since the
Last Audited Date, or which individually or in the aggregate, do not or would
not have a Material Adverse Effect. No event or circumstance has occurred or
exists with respect to the Company or its properties, business, operations,
condition (financial or otherwise), or results of operations, which, under
applicable laws, rules or regulations, requires public disclosure or
announcement prior to the date hereof by the Company, but which has not been so
publicly announced or disclosed. There are no proposals currently under
consideration or currently anticipated to be under consideration by the Board of
Directors or the executive officers of the Company which proposal would (a)
change the Certificate of Incorporation or bylaws of the Company, each as
currently in effect, with or without stockholder approval, which change would
reduce or otherwise adversely affect the rights and powers of the stockholders
of the Common Stock, or (b) materially or substantially change the business,
assets or capital of the Company, including its interests in Subsidiaries.

 

4.14.         No Integrated Offering. Neither the Company nor any of its
Affiliates nor any Person acting on its or their behalf has, directly or
indirectly, made any offer or sale of any security of the Company or solicited
any offer to buy any such security under circumstances that would eliminate the
availability of the exemption from registration under Regulation D in connection
with the offer and sale of the Securities as contemplated hereby.

 

4.15.         Dilution. Each of the Company and its executive officers and
directors is aware that the number of shares of Common Stock issuable upon the
execution of this Agreement, the conversion of the Note, or pursuant to the
other terms of the Transaction Documents may have a dilutive effect on the
ownership interests of the other stockholders (and Persons having the right to
become stockholders) of the Company. The Company specifically acknowledges that
its obligation to issue the Conversion Shares upon a conversion of the Note is
binding upon the Company and enforceable regardless of the dilution such
issuance may have on the ownership interests of other stockholders of the
Company, and the Company will honor such obligation, including honoring every
Conversion Notice, unless the Company is subject to an injunction (which
injunction was not sought by the Company or any of its directors or executive
officers) prohibiting the Company from doing so.

 

4.16.         Fees to Brokers, Placement Agents and Others. With respect to any
brokerage commissions, placement agent or finder’s fees or similar payments that
will or would become due and owing by the Company to any Person as a result of
this Agreement or the transactions contemplated hereby (“Broker Fees”), any such
Broker Fees will be made in full compliance with all applicable laws and
regulations and only to a Person that is a registered investment adviser or
registered broker-dealer. The Buyer shall have no obligation with respect to any
such Broker Fees or with respect to any claims made by or on behalf of other
Persons for fees of a type contemplated in this subsection that may be due in
connection with the transactions contemplated hereby. The Company shall
indemnify and hold harmless each of the Buyer, the Buyer’s employees, officers,
directors, stockholders, managers, agents, and partners, and their respective
Affiliates, from and against all claims, losses, damages, costs (including the
costs of preparation and attorneys’ fees) and expenses suffered in respect of
any such claimed or existing fees.

 

4.17.         Disclosure. All information relating to or concerning the Company
or its Subsidiaries set forth in the Transaction Documents or in the Company’s
SEC Documents or other public filings provided by or on behalf of the Company to
the Buyer is true and correct in all material respects and the Company has not
omitted to state any material fact necessary in order to make the statements
made, in light of the circumstances under which they were made, not misleading.
No event or circumstance has occurred or exists with respect to the Company or
its Subsidiaries or any of their business, properties, prospects, operations or
financial conditions, which under applicable laws, rules or regulations,
requires public disclosure or announcement by the Company or any such
Subsidiary.

 

9

 

 

4.18.         Confirmation. The Company agrees that, if, to the knowledge of the
Company, any events occur or circumstances exist prior to the payment of the
Purchase Price by the Buyer to the Company which would make any of the Company’s
representations or warranties set forth herein materially untrue or materially
inaccurate as of such date, the Company shall immediately notify the Buyer in
writing prior to such date of such events or circumstances, specifying which
representations or warranties are affected and the reasons therefor.

 

4.19.         Title. The Company and the Subsidiaries, if applicable, own and
have good and marketable title in fee simple absolute to, or a valid leasehold
interest in, all their respective real properties and good title to their other
respective assets and properties, subject to no liens, claims or encumbrances,
except as have been disclosed to the Buyer.

 

4.20.        Intellectual Property.

 

(a)          Ownership. The Company owns or possesses or can obtain on
commercially reasonable terms sufficient legal rights to all patents,
trademarks, service marks, trade names, copyrights, trade secrets, licenses
(software or otherwise), information, know-how, inventions, discoveries,
published and unpublished works of authorship, processes and any and all other
proprietary rights (“Intellectual Property”) necessary to the business of the
Company as presently conducted, the lack of which could reasonably be expected
to have a Material Adverse Effect. Except for agreements with its own employees
or consultants, standard end-user license agreements, support/maintenance
agreements and agreements entered in the ordinary course of the Company’s
business, all of which have been made available for review by the Buyer, there
are no outstanding options, licenses or agreements relating to the Intellectual
Property of the Company, and the Company is not bound by or a party to any
options, licenses or agreements with respect to the Intellectual Property of any
other person or entity. The Company has not received any written communication
alleging that the Company has violated or, by conducting its business as
currently conducted, would violate any of the Intellectual Property of any other
person or entity, nor is the Company aware of any basis therefor. The Company is
not obligated to make any payments by way of royalties, fees or otherwise to any
owner or licensor of or claimant to any Intellectual Property with respect to
the use thereof in connection with the present conduct of its business other
than in the ordinary course of its business. There are no agreements,
understandings, instruments, contracts, judgments, orders or decrees to which
the Company is a party or by which it is bound which involve indemnification by
the Company with respect to infringements of Intellectual Property, other than
in the ordinary course of its business.

 

(b)          No Breach by Employees. The Company is not aware that any of its
employees is obligated under any contract or other agreement, or subject to any
judgment, decree or order of any court or administrative agency, that would
materially interfere with the use of his or her efforts to promote the interests
of the Company or that would conflict with the Company’s business as presently
conducted. Neither the execution nor delivery of this Agreement, nor the
carrying on of the Company’s business by the employees of the Company, nor the
conduct of the Company’s business as presently conducted, will, to the Company’s
knowledge, conflict with or result in a breach of the terms, conditions or
provisions of, or constitute a default under, any contract, covenant or
instrument under which any such employee is now obligated. The Company does not
believe it is or will be necessary to use any inventions of any of its employees
made prior to their employment by the Company of which it is aware.

 

10

 

 

4.21.        Environmental Matters.

 

(a)          No Violation. There are, to the Company’s knowledge, with respect
to the Company or any of its Subsidiaries or any predecessor of the Company, no
past or present violations of Environmental Laws (as defined below), releases of
any material into the environment, actions, activities, circumstances,
conditions, events, incidents, or contractual obligations which may give rise to
any common law environmental liability or any liability under the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 or similar
federal, state, local or foreign laws and neither the Company nor any of its
Subsidiaries has received any notice with respect to any of the foregoing, nor
is any action pending or, to the Company’s knowledge, threatened in connection
with any of the foregoing. The term “Environmental Laws” means all federal,
state, local or foreign laws relating to pollution or protection of human health
or the environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.

 

(b)          No Hazardous Materials. Other than those that are or were stored,
used or disposed of in compliance with applicable law, no Hazardous Materials
are contained on or about any real property currently owned, leased or used by
the Company or any of its Subsidiaries, and no Hazardous Materials were released
on or about any real property previously owned, leased or used by the Company or
any of its Subsidiaries during the period the property was owned, leased or used
by the Company or any of its Subsidiaries, except in the normal course of the
Company’s or any of its Subsidiaries’ business.

 

(c)          No Storage Tanks. There are no underground storage tanks on or
under any real property owned, leased or used by the Company or any of its
Subsidiaries that are not in compliance with applicable law.

 

5.          CERTAIN COVENANTS AND ACKNOWLEDGMENTS.

 

5.1.         Covenants and Acknowledgements of the Buyer.

 

(a)          Transfer Restrictions. The Buyer acknowledges that (i) the
Securities have not been and are not being registered under the provisions of
the 1933 Act and may not be transferred unless (A) subsequently registered
thereunder, or (B) the Buyer shall have delivered to the Company an opinion of
counsel, reasonably satisfactory in form, scope and substance to the Company, to
the effect that the Securities to be sold or transferred may be sold or
transferred pursuant to an exemption from registration under the 1933 Act; (ii)
any sale of the Securities made in reliance on Rule 144 may be made only in
accordance with the terms of such Rule and further, if such Rule is not
applicable, any resale of such Securities under circumstances in which the
seller, or the Person through whom the sale is made, may be deemed to be an
underwriter, as that term is used in the 1933 Act, may require compliance with
some other exemption under the 1933 Act or the rules and regulations of the SEC
thereunder; and (iii) except as otherwise provided herein, neither the Company
nor any other Person is under any obligation to register the Securities under
the 1933 Act or to comply with the terms and conditions of any exemption
thereunder.

 

11

 

 

(b)          Restrictive Legend. The Buyer acknowledges and agrees that, until
such time as the relevant Securities have been registered under the 1933 Act,
and may be sold in accordance with an effective Registration Statement, or until
such Securities can otherwise be sold without restriction, whichever is earlier,
the certificates and other instruments representing any of the Securities shall
bear a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of any such Securities):

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED FOR
SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES OR
AN OPINION OF COUNSEL IN FORM, SUBSTANCE AND SCOPE CUSTOMARY FOR OPINIONS OF
COUNSEL IN COMPARABLE TRANSACTIONS OR OTHER EVIDENCE ACCEPTABLE TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED, OR UNLESS SOLD PURSUANT TO RULE 144
UNDER SAID ACT.

 

5.2.         Covenants, Acknowledgements and Agreements of the Company. As a
condition to the Buyer’s obligation to purchase the Securities contemplated by
this Agreement, and as a material inducement for the Buyer to enter into this
Agreement and the other Transaction Documents, until all of the Company’s
obligations hereunder and the Note are paid and performed in full, or within the
timeframes otherwise specifically set forth below, the Company shall comply with
the following covenants:

 

(a)          Filings. From the date hereof until the date that is six (6) months
after all the Conversion Shares either have been sold by the Buyer, or may
permanently be sold by the Buyer without any restrictions pursuant to Rule 144
(the “Registration Period”), the Company shall timely make all filings required
to be made by it under the 1933 Act, the 1934 Act, Rule 144 or any United States
state securities laws and regulations thereof applicable to the Company or by
the rules and regulations of the Principal Trading Market, and such filings
shall conform to the requirements of applicable laws, regulations and government
agencies, and, unless such filings are publicly available on the SEC’s EDGAR
system (via the SEC’s web site at no additional charge), the Company shall
provide a copy thereof to the Buyer promptly after such filings. Without
limiting the foregoing, the Company agrees to file a Form D with respect to the
Securities as required under Regulation D and to provide a copy thereof to the
Buyer promptly after such filing. Additionally, within four (4) Trading Days
following the date of this Agreement, the Company shall file a Current Report on
Form 8-K describing the terms of the transactions contemplated by the
Transaction Documents in the form required by the 1934 Act and approved by the
Buyer and attaching the material Transaction Documents as exhibits to such
filing. Additionally, the Company shall furnish to the Buyer, so long as the
Buyer owns any Securities, promptly upon request, but no more than four times
per year, (i) a written statement by the Company that it has complied with the
reporting requirements of Rule 144, the 1933 Act and the 1934 Act, (ii) a copy
of the most recent annual or quarterly report of the Company, unless such
filings are publicly available on the SEC’s EDGAR system (via the SEC’s web site
at no additional charge, and (iii) such other information as may be reasonably
requested to permit the Buyer to sell such Securities pursuant to Rule 144
without registration.

 

(b)          Reporting Status. So long as the Buyer beneficially owns Securities
and for at least twenty (20) Trading Days thereafter, the Company shall file all
reports required to be filed with the SEC pursuant to Sections 13 or 15(d) of
the 1934 Act, and shall take all reasonable action under its control to ensure
that adequate current public information with respect to the Company, as
required in accordance with Rule 144, is publicly available, and shall not
terminate its status as an issuer required to file reports under the 1934 Act
even if the 1934 Act or the rules and regulations thereunder would permit such
termination.

 

12

 

 

(c)          Listing. The Common Stock shall be listed or quoted for trading on
any of (i) the NYSE Amex, (ii) the New York Stock Exchange, (iii) the Nasdaq
Global Market, (iv) the Nasdaq Capital Market, (v) the OTC Bulletin Board, (vi)
the OTCQX or (vii) the OTCQB. The Company shall promptly secure the listing or
eligibility for quotation of all of the Conversion Shares upon each national
securities exchange and automated quotation system, if any, upon which the
Common Stock is then listed (subject to official notice of issuance) and shall
maintain such listing of all securities from time to time issuable under the
terms of the Transaction Documents. The Company shall comply in all material
respects with the Company’s reporting, filing and other obligations under the
bylaws or rules of the Principal Trading Market and/or the Financial Industry
Regulatory Authority, Inc. (“FINRA”) or any successor thereto, as the case may
be, applicable to it at least through the date which is sixty (60) calendar days
after the date on which the Note has been converted or paid in full.

 

(d)          Anti-Dilution Certification. For so long as any portion of the Note
remains outstanding, the Company shall deliver to the Buyer, within two (2)
Trading Days of a written request by the Buyer, a certificate in the form
attached hereto as ANNEX VIII (“Anti-Dilution Certificate”) whereby the Company
shall notify the Buyer of a Dilutive Issuance (as defined in the Note) or any
other event(s) that occurred since the later of the Closing Date or the delivery
of the most recent Anti-Dilution Certificate that triggers anti-dilution
protection or other adjustments to the applicable Conversion Price (each an
“Anti-Dilution Event”), or, if no Anti-Dilution Event occurred, certifying to
the Buyer that no Anti-Dilution Event occurred since the Closing Date that has
not been disclosed on a previous Anti-Dilution Certificate.

 

(e)          Use of Proceeds. The Company shall use the net proceeds received
hereunder for working capital, purchases of capital equipment, acquisition of
minerals or land interests and general corporate purposes only. The Company
shall not use such proceeds to pay (i) any Broker Fees that are not in
compliance with Section 4.16, or (ii) any fees to any other party relating to
any financing transaction effected prior to the Closing Date.

 

(f)          FINRA Rule 5110. In the event that the Corporate Financing Rule
5110 of FINRA is or becomes applicable to the transactions contemplated by the
Transaction Documents or to the sale by a Holder of any of the Securities, then
the Company shall, to the extent required by such rule, timely make any filings
and cooperate with any broker or selling stockholder in respect of any consents,
authorizations or approvals that may be necessary for FINRA to timely and
expeditiously permit the Holder to sell the Securities.

 

(g)          Keeping of Records and Books of Account. The Company shall keep and
cause each Subsidiary to keep adequate records and books of account, in which
complete entries shall be made in accordance with GAAP consistently applied,
reflecting all financial transactions of the Company and such Subsidiaries, and
in which, for each fiscal year, all proper reserves for depreciation, depletion,
obsolescence, amortization, taxes, bad debts and other purposes in connection
with its business shall be made.

 

(h)          Corporate Existence. The Company shall (i) do all things necessary
to remain duly qualified and in good standing in each jurisdiction in which the
character of the properties owned or leased by it or in which the transaction of
its business makes such qualification necessary; (ii) preserve and keep in full
force and effect all licenses or similar qualifications required by it to engage
in its business in all jurisdictions in which it is at the time so engaged;
(iii) continue to engage in business of the same general type as conducted as of
the date hereof; and (iv) continue to conduct its business substantially as now
conducted or as otherwise permitted hereunder.

 

13

 

  

(i)          Taxes. The Company shall pay and discharge promptly when due all
taxes, assessments and governmental charges or levies imposed upon it or upon
its income or profits or in respect of its property before the same shall become
delinquent or in default, which, if unpaid, might reasonably be expected to give
rise to liens or charges upon such properties or any part thereof, unless, in
each case, the validity or amount thereof is being contested in good faith by
appropriate proceedings and the Company has maintained adequate reserves with
respect thereto in accordance with GAAP.

 

(j)          Compliance. The Company shall comply in all material respects with
all federal, state and local laws and regulations, orders, judgments, decrees,
injunctions, rules, regulations, permits, licenses, authorizations and
requirements (collectively, “Requirements”) of all governmental bodies,
insurers, departments, commissions, boards, courts, authorities, officials or
officers which are applicable to the Company, its business, operations, or any
of its properties, except where the failure to so comply would not have a
Material Adverse Effect; provided, however, that nothing provided herein shall
prevent the Company from contesting in good faith the validity or the
application of any Requirements.

 

(k)          Litigation. From and after the date hereof and until all of the
Company’s obligations hereunder and the Note are paid and performed in full, the
Company shall notify the Buyer in writing, promptly upon learning thereof, of
any litigation or administrative proceeding commenced or threatened against the
Company involving a claim in excess of $100,000.00.

 

(l)          Performance of Obligations. The Company shall promptly and in a
timely fashion perform and honor all demands, notices, requests and obligations
that exist or may arise under the Transaction Documents.

 

(m)          Timely Filings. The Company shall timely file on the SEC’s EDGAR
system any information required to be filed by it, whether on a Form 10-K, Form
10-Q, Form 8-K, Proxy Statement or otherwise so as to be deemed a “reporting
issuer” with current public information under the 1934 Act.

 

(n)          Share Reserve. In order to allow for, as of the relevant date of
determination, the conversion of the entire Outstanding Balance into Common
Stock, the Company shall take all action necessary from time to time to reserve
for the benefit of the Holder the number of authorized, but unissued shares of
Common Stock equal to the amount calculated as follows (such calculated amount
is referred to as the “Share Reserve”): 250% of the higher of (A) the
Outstanding Balance divided by the Conversion Price, and (B) the Outstanding
Balance divided by the Market Price. If at any time the Share Reserve is less
than required herein, the Company shall immediately increase the Share Reserve
in an amount equal to no less than the deficiency. If the Company does not have
sufficient authorized and unissued shares of Common Stock available to increase
the Share Reserve, the Company shall either cause stockholders holding a
sufficient number of shares of common stock to effectuate such action by signing
a majority written consent of stockholders or call a special meeting of the
stockholders as soon as practicable after such occurrence, but in no event later
than thirty (30) calendar days after such occurrence, and hold such meeting as
soon as practicable thereafter, but in no event later than sixty (60) calendar
days after such occurrence, for the sole purpose of increasing the number of
authorized shares of Common Stock. In the case of a meeting of stockholders, the
Company’s management shall recommend to the Company’s stockholders to vote in
favor of increasing the number of authorized shares of Common Stock and
management shall also vote all of its shares in favor of increasing the number
of authorized shares of Common Stock. The Company shall use its best efforts to
cause such additional shares of Common Stock to be authorized so as to comply
with the requirements of this subsection. All calculations with respect to
determining the Share Reserve shall be made without regard to any limitations on
conversion of the Note.

 

14

 

  

(o)          DWAC Eligibility. At all times during which any portion of the Note
remains outstanding, the Company shall cause all DWAC Eligible Conditions to be
satisfied.

 

(p)          Change in Nature of Business. The Company shall not directly or
indirectly engage in any material line of business substantially different from
those lines of business conducted by or publicly contemplated to be conducted by
the Company on the date of this Agreement or any business substantially related
or incidental thereto. The Company shall not, and the Company shall cause each
of its Subsidiaries to not, directly or indirectly, modify its or their
corporate structure or purpose if such modification may have a material adverse
effect on any rights of, or benefits to, the Holder under any of the Transaction
Documents.

 

(q)          Maintenance of Properties, Etc. The Company shall maintain and
preserve, and cause each of its Subsidiaries to maintain and preserve, all of
its properties which are necessary or useful in the proper conduct of its
business, in good working order and condition, ordinary wear and tear excepted,
and comply, and cause each of its Subsidiaries to comply, at all times with the
provisions of all leases to which it is a party as lessee or under which it
occupies property, so as to prevent any loss or forfeiture thereof or
thereunder.

 

(r)          Maintenance of Insurance. The Company shall maintain, and cause
each of its Subsidiaries to maintain, insurance with responsible and reputable
insurance companies or associations (including, without limitation,
comprehensive general liability, hazard, rent and business interruption
insurance) with respect to its properties (including all real properties leased
or owned by it) and business, in such amounts and covering such risks as is
required by any governmental authority having jurisdiction with respect thereto
or as is carried generally in accordance with sound business practice by
companies in similar businesses similarly situated.

 

(s)          Restriction on Redemption. The Company shall not, directly or
indirectly, redeem or repurchase its capital stock without the prior express
written consent of the Holder.

 

(t)          Restriction on Transfer of Assets. The Company shall not, and the
Company shall cause each of its Subsidiaries to not, directly or indirectly,
sell, lease, license, assign, transfer, convey or otherwise dispose of any
assets or rights of the Company or any Subsidiary owned or hereafter acquired,
whether in a single transaction or a series of related transactions, other than
(i) sales, leases, licenses, assignments, transfers, conveyances and other
dispositions of such assets or rights supported by fair market value
consideration as determined in the reasonable discretion of the board of
directors or the Chief Executive Officer of the Company or its Subsidiary, as
the case may be, or (ii) sales of inventory in the ordinary course of business.

 

(u)          Intellectual Property. The Company shall not, and the Company shall
not permit any of its Subsidiaries, directly or indirectly, to encumber or allow
any Liens on, any of its copyright rights, copyright applications, copyright
registrations and like protections in each work of authorship and derivative
work, whether published or unpublished, any patents, patent applications and
like protections, including improvements, divisions, continuations, renewals,
reissues, extensions, and continuations-in-part of the same, trademarks, service
marks and, to the extent permitted under applicable law, any applications
therefor, whether registered or not, and the goodwill of the business of the
Company and its Subsidiaries connected with and symbolized thereby, know-how,
operating manuals, trade secret rights, rights to unpatented inventions, and any
claims for damage by way of any past, present, or future infringement of any of
the foregoing, other than Permitted Liens.

 

15

 

 

(v)         Certain Negative Covenants of the Company. From and after the date
hereof and until all of the Company’s obligations hereunder and the Note are
paid and performed in full, the Company shall not:

 

(i)          enter into any transaction, including, without limitation, any
purchase, sale, lease or exchange of property or the rendering of any service,
with any Affiliate of the Company, or amend or modify any agreement related to
any of the foregoing, except on terms that are no less favorable, in any
material respect, than those obtainable from any person or entity who is not an
Affiliate of the Company; or

 

(ii)         transfer, assign, sell, pledge, hypothecate or otherwise alienate
or encumber the Investor Note in any way without the prior written consent of
the Buyer.

 

(w)          Rule 144 Opinion. Either counsel to the Company has delivered to
the Buyer an opinion letter, or the Company shall accept, in its reasonable
discretion, an opinion letter prepared by legal counsel of Buyer’s choosing (in
either case, the “Opinion Letter”), stating that (i) the Company is not then a
shell company or the type of “issuer” defined in Rule 144(i)(1) under the 1933
Act (a “Shell Company”). The Company shall give instructions to its Transfer
Agent to issue shares of Common Stock upon conversion of the Note based upon or
otherwise consistent with such Opinion Letter.

 

(x)          Transfer Agent Reserve. From and after the date hereof and until
all of the Company’s obligations hereunder and the Note are paid and performed
in full:

 

(i)          the Company shall at all times require its Transfer Agent to
establish a reserve of shares of authorized, but unissued Common Stock in an
amount not less than the Share Reserve or such other amount as the Holder may
authorize from time to time in writing (the “Transfer Agent Reserve”);

 

(ii)         the Company shall require its Transfer Agent to hold the Transfer
Agent Reserve for the exclusive benefit of the Holder and shall authorize the
Transfer Agent to issue the shares of Common Stock held in the Transfer Agent
Reserve to the Holder only (subject to subsection (iii) immediately below);

 

(iii)        the Company shall cause the Transfer Agent to agree that when the
Transfer Agent issues shares of Common Stock to the Holder pursuant to the
Transaction Documents, the Transfer Agent will not issue such shares from the
Transfer Agent Reserve, unless such issuance is pre-approved in writing by the
Holder;

 

(iv)        the Company shall cause the Transfer Agent to agree that it will not
reduce the Transfer Agent Reserve under any circumstances, unless such reduction
is pre-approved in writing by the Holder;

 

(v)         upon Holder’s written request, but no less frequently than at the
end of each calendar quarter, the Company shall increase (or decrease if
authorized by Holder in writing) the Transfer Agent Reserve as of such time to
equal the Share Reserve (each a “Transfer Agent Reserve Calculation”), and if
additional shares of Common Stock are required to be added to the Transfer Agent
Reserve pursuant to subsection (i) above, the Company shall immediately give
written instructions to the Transfer Agent to cause the Transfer Agent to set
aside and increase the Transfer Agent Reserve by the necessary number of shares
in increments of 100,000 shares of Common Stock; and

 

16

 

  

(vi)         within three (3) Trading Days of a written request from the Buyer,
the Company shall certify in writing to the Holder (A) the correctness of the
Company’s Transfer Agent Reserve Calculation and (B) that either (1) the Company
has instructed the Transfer Agent to increase the Transfer Agent Reserve in
accordance with the terms hereof, or (2) there was no need to increase the
Transfer Agent Reserve, in either case consistent with the Transfer Agent
Reserve Calculation. If the Company has not instructed the Transfer Agent to so
increase the Transfer Agent Reserve, then Holder is hereby authorized to send
such written request to the Transfer Agent.

 

For the avoidance of any doubt, the requirements of this Section 5.2 are
material to this Agreement and any violation or breach thereof by the Company
shall constitute a default under this Agreement.

 

6.           TRANSFER AGENT.

 

6.1.             Instructions. The Company covenants that, with respect to the
Securities, other than the stop transfer instructions to give effect to
Section 5.1(a) hereof, the Company will give the Transfer Agent no instructions
inconsistent with the Transfer Agent Letter. Except as required by Sections
5.1(a) and 5.1(b) of this Agreement and the Transfer Agent Letter, the Shares
shall otherwise be freely transferable on the books and records of the Company
as and to the extent provided in this Agreement and the other Transaction
Documents. Nothing in this subsection shall affect in any way the Buyer’s
obligations and agreement to comply with all applicable securities laws upon
resale of the Securities. If the Buyer provides the Company with an opinion of
counsel reasonably satisfactory to the Company that registration of a resale by
the Buyer of any of the Securities in accordance with clause (i)(B) of Section
5.1(a) of this Agreement is not required under the 1933 Act or upon request from
a Holder while an applicable Registration Statement is effective, the Company
shall (except as provided in clause (ii) of Section 5.1(a) of this Agreement)
permit the transfer of the Securities and, in the case of the Conversion Shares,
use its best efforts to cause the Transfer Agent to promptly deliver to the
Holder or the Holder’s broker, as applicable, such Conversion Shares by way of
the DWAC system.

 

6.2.            DWAC Eligible. The Company specifically covenants that, as of
February 14, 2015 and at all times thereafter until the Note is repaid in full,
all DWAC Eligible Conditions will be satisfied. The Company shall notify the
Buyer in writing if the Company at any time while the Holder holds Securities
becomes aware of any plans of the Transfer Agent to voluntarily or involuntarily
terminate its participation in the DTC/FAST Program. While Holder holds
Securities, the Company shall at all times after the Closing Date maintain a
transfer agent which participates in the DTC/FAST Program, and the Company shall
not appoint any transfer agent which does not participate in the DTC/FAST
Program. Nevertheless, if at any time the Company receives a Conversion Notice
and all DWAC Eligible Conditions are not then satisfied (including without
limitation because the Transfer Agent is not then participating in the DTC/FAST
Program or the Conversion Shares are not otherwise transferable via the DWAC
system), then the Company shall instruct the Transfer Agent to immediately issue
one or more certificates for Common Stock without legend in such name and in
such denominations as specified by the Holder and consistent with the terms and
conditions of the Transaction Documents.

 

6.3.            Transfer Fees. The Company shall assume any fees or charges of
the Transfer Agent or Company Counsel regarding (a) the removal of a legend or
stop transfer instructions with respect to the Securities, and (b) the issuance
of certificates or DWAC registration to or in the name of the Holder or the
Holder’s designee or to a transferee as contemplated by an effective
Registration Statement.

 

17

 

 

7.            DELIVERY OF SHARES.

 

7.1.            [RESERVED].

 

7.2.            Bankruptcy. The Holder of the Note shall be entitled to exercise
the Holder’s conversion privilege with respect to such Note, notwithstanding the
commencement of any case under 11 U.S.C. §101 et seq. (the “Bankruptcy Code”).
In the event the Company is a debtor under the Bankruptcy Code, the Company
hereby waives, to the fullest extent permitted, any rights to relief it may have
under 11 U.S.C. §362 in respect of such Holder’s exercise privileges. The
Company hereby waives, to the fullest extent permitted, any rights to relief it
may have under 11 U.S.C. §362 in respect of the conversion of the Note. The
Company agrees, without cost or expense to such Holder, to take or to consent to
any and all action necessary to effectuate relief under 11 U.S.C. §362.

 

8.           CLOSING DATE.

 

8.1.            The Closing Date shall occur on the date which is the first
Trading Day after each of the conditions contemplated by Sections 9 and 10
hereof shall have either been satisfied or been waived by the party in whose
favor such conditions run.

 

8.2.            Closing of the purchase and sale of the Securities, which the
parties anticipate shall occur concurrently with the execution of this
Agreement, shall occur at the offices of the Buyer and shall take place no later
than 3:00 P.M., Eastern Time, or on such day or such other time as is mutually
agreed upon by the Company and the Buyer.

 

9.            CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL. The Company’s
obligation to sell the Securities to the Buyer pursuant to this Agreement on the
Closing Date is conditioned upon and subject to the fulfillment, on or prior to
the Closing Date, of all of the following conditions, any of which may be waived
in whole or in part by the Company:

 

9.1.            The execution and delivery of this Agreement and, as applicable,
the other Transaction Documents by the Buyer, including without limitation, the
original fully executed Investor Note.

 

9.2.            Delivery by the Buyer of good funds as payment in full of an
amount equal to the Initial Cash Purchase Price in accordance with this
Agreement.

 

9.3.            The accuracy on the Closing Date of the representations and
warranties of the Buyer contained in this Agreement, each as if made on such
date, and the performance by the Buyer on or before such date of all covenants
and agreements of the Buyer required to be performed on or before such date.

 

9.4.            There shall not be in effect any law, rule or regulation
prohibiting or restricting the transactions contemplated hereby, or requiring
any consent or approval which shall not have been obtained.

 

10.          CONDITIONS TO THE BUYER’S OBLIGATION TO PURCHASE. The Buyer’s
obligation to purchase the Securities from the Company pursuant to this
Agreement on the Closing Date is conditioned upon and subject to the
fulfillment, on or prior to the Closing Date, of all of the following
conditions, any of which may be waived in whole or in part by the Buyer:

 

18

 

 

10.1.          The execution and delivery of this Agreement, the Transfer Agent
Letter, the Secretary’s Certificate, the Share Issuance Resolution, and, as
applicable, the other Transaction Documents by the Company.

 

10.2.          The delivery by the Company to the Buyer of the Note in original
form, duly executed by the Company, in accordance with this Agreement.

 

10.3.          On the Closing Date, each of the Transaction Documents executed
by the Company on or before such date shall be in full force and effect and the
Company shall not be in default thereunder.

 

10.4.          The Company shall have authorized and reserved for the purpose of
issuance under the Transaction Documents shares of Common Stock in an amount no
less than the Share Reserve as of the Closing Date.

 

10.5.          The accuracy in all material respects on the Closing Date of the
representations and warranties of the Company contained in this Agreement and
the other Transaction Documents, each as if made on such date, and the
performance by the Company on or before such date of all covenants and
agreements of the Company required to be performed on or before such date.

 

10.6.          There shall not be in effect any law, rule or regulation
prohibiting or restricting the transactions contemplated hereby, or requiring
any consent or approval which shall not have been obtained.

 

10.7.          From and after the date hereof up to and including the Closing
Date, each of the following conditions will remain in effect: (a) the trading of
the Common Stock shall not have been suspended by the SEC or on the Principal
Trading Market; (b) trading in securities generally on the Principal Trading
Market shall not have been suspended or limited; (c) no minimum prices shall
have been established for securities traded on the Principal Trading Market; (d)
there shall not have been any material adverse change in any financial market;
and (e) there shall not have occurred any Material Adverse Effect.

 

10.8.          Except for any notices required or permitted to be filed after
the Closing Date with certain federal and state securities commissions, the
Company shall have obtained (a) all governmental approvals required in
connection with the lawful sale and issuance of the Securities, and (b) all
third party approvals required to be obtained by the Company in connection with
the execution and delivery of the Transaction Documents by the Company or the
performance of the Company’s obligations thereunder.

 

10.9.          All corporate and other proceedings in connection with the
transactions contemplated at the Closing and all documents and instruments
incident to such transactions shall be reasonably satisfactory in substance and
form to the Buyer.

 

19

 

 

11.         INDEMNIFICATION.

 

11.1.          The Company agrees to defend, indemnify and forever hold harmless
the Buyer and the Buyer’s stockholders, directors, officers, managers, members,
partners, Affiliates, employees, attorneys, and agents, and each Buyer Control
Person (collectively, the “Buyer Parties”) from and against any losses, claims,
damages, liabilities or expenses incurred (collectively, “Damages”), joint or
several, and any action in respect thereof to which the Buyer or any of the
other Buyer Parties becomes subject, resulting from, arising out of or relating
to any misrepresentation, breach of warranty or nonfulfillment of or failure to
perform any covenant or agreement on the part of the Company contained in this
Agreement or any of the other Transaction Documents, as such Damages are
incurred. The Buyer Parties with the right to be indemnified under this
subsection (the “Indemnified Parties”) shall have the right to defend any such
action or proceeding with attorneys of their own selection, subject to approval
thereof by the Company, such approval not to be unreasonably withheld, and the
Company shall be solely responsible for all reasonable costs and expenses
related thereto. If the Indemnified Parties opt not to retain their own counsel,
the Company shall defend any such action or proceeding with attorneys of its
choosing at its sole cost and expense, provided that such attorneys have been
pre-approved by the Indemnified Parties, which approval shall not be
unreasonably withheld, and provided further that the Company may not settle any
such action or proceeding without first obtaining the written consent of the
Indemnified Parties.

 

11.2.          The indemnity contained in this Agreement shall be in addition to
(a) any cause of action or similar rights of the Buyer Parties against the
Company or others, and (b) any other liabilities the Company may be subject to.

 

12.         OWNERSHIP LIMITATION. Notwithstanding anything to the contrary
contained in this Agreement or the other Transaction Documents, if at any time
the Holder shall or would be issued shares of Common Stock under any of the
Transaction Documents, but such issuance would cause the Holder (together with
its Affiliates) to beneficially own a number of shares exceeding the Maximum
Percentage (as defined in the Note), then the Company must not issue to the
Holder the excess Ownership Limitation Shares (as defined in the Note). For
purposes of this Section, beneficial ownership of Common Stock will be
determined under the 1934 Act. The Company will reserve the Ownership Limitation
Shares for the exclusive benefit of the Holder. From time to time, the Holder
may notify the Company in writing of the number of Ownership Limitation Shares
that may be issued to the Holder without causing the Holder to exceed the
Maximum Percentage. Upon receipt of such notice, the Company shall be
unconditionally obligated to immediately issue such designated shares to the
Holder, with a corresponding reduction in the number of the Ownership Limitation
Shares. By written notice to the Company, the Holder may increase, decrease or
waive the Maximum Percentage as to itself but any such waiver will not be
effective until the 61st day after delivery thereof. The foregoing 61-day notice
requirement is enforceable, unconditional and non-waivable and shall apply to
all Affiliates and assigns of the Holder. Additionally, if at any time after the
Closing the Market Capitalization of the Common Stock (as defined in the Note)
falls below $5,000,000, then from that point on, for so long as the Holder or
the Holder’s Affiliate owns Common Stock or rights to acquire Common Stock, the
Company shall post (or cause to be posted), no less frequently than every thirty
(30) calendar days, the then-current number of issued and outstanding shares of
its capital stock to the Company’s web page located at OTCmarkets.com (or such
other web page approved by the Holder). Additionally, within three (3) Trading
Days of a written request from Buyer, the Company (or the Company’s Transfer
Agent) will provide the Buyer the then-current number of authorized, but
unissued and unreserved shares of its capital stock. The Company understands
that its failure to so post its shares outstanding or to provide the number of
unissued and unreserved shares could result in economic loss to the Holder.

 

13.         [RESERVED].

 

14.         BUYER’S RIGHT OF FIRST REFUSAL TO NEW ISSUANCES. From and after the
date hereof and until all of the Company’s obligations hereunder and the Note
are paid and performed in full(or unless all of the Company’s obligations
hereunder and the Note are paid and performed in full simultaneously therewith
with the proceeds of a Variable Security Issuance), the Company shall not enter
into any Variable Security Issuance, without first offering the Buyer a right of
first refusal with respect to the same pursuant to this Section 14. For purposes
of this Agreement, the term “Variable Security Issuance” means any transaction
that involves issuing Company securities (including, without limitation, debt,
warrants, or convertible preferred stock) that are convertible by the holder
into, or exercisable by the holder for, Common Stock at a conversion or exercise
price that varies with the market price of the Common Stock, unless there is a
floor on such conversion or exercise price, in which case such transaction shall
not be deemed to be a Variable Security Issuance.

 

20

 

 

14.1.          Notice of Proposed Issuance. Prior to the Company undertaking or
effectuating any Variable Security Issuance, the Company shall deliver to the
Buyer a written notice (the “ROFR Issuance Notice”) stating: (a) the Company’s
bona fide desire to undertake or effectuate the Variable Security Issuance; (b)
the name, address and phone number of each proposed creditor, recipient,
purchaser or other transferee (“Proposed Transferee”); (c) details regarding the
Company securities to be issued, sold or otherwise transferred (including the
aggregate number of shares of Common Stock proposed to be issued to each
Proposed Transferee, as applicable) (the “Offered Securities”); (d) the bona
fide cash price or, in reasonable detail, other consideration for which the
Company proposes to issue, sell or otherwise transfer the Offered Securities
(the “Offered Price”); and (e) notice of the Buyer’s right to exercise its Right
of First Refusal (defined below) with respect to the Offered Securities. The
Buyer shall have a period of fifteen (15) Trading Days (the “Response Period”)
after the date on which the ROFR Issuance Notice is, pursuant to this
subsection, deemed to have been delivered to the Buyer, to notify the Company
whether the Buyer elects to exercise its Right of First Refusal with respect to
the applicable Offered Securities. If the Buyer fails to notify the Company of
its desire to exercise its Right of First Refusal with respect to the applicable
Offered Securities prior to the conclusion of the Response Period, the Buyer
shall be deemed not to have exercised its Right of First Refusal in such
specific circumstance. If the Buyer elects not to exercise its Right of First
Refusal or is deemed to have elected to not exercise its Right of First Refusal,
the Company and the proposed parties shall have a period of sixty (60) calendar
days to consummate the proposed Variable Security Issuance on the terms set
forth in the ROFR Issuance Notice. In such case, if the Right of Frist Refusal
Issuance is not consummated within such period or if the terms of the applicable
Variable Security Issuance are changed prior to the consummation of the Variable
Security Issuance, the Company shall again submit the Variable Security Issuance
to the Buyer so that Buyer may once again exercise its Right of First Refusal in
accordance with the terms of this Section 14 prior to effectuating such Variable
Security Issuance. Nothing in this or any other section of this Agreement shall
modify or limit Buyer’s consent right set forth in Section 12 above.

 

14.2.          Exercising the Right of First Refusal. The Buyer shall have the
right to purchase all or any part of the Offered Securities on the terms and
conditions set forth in this Section 14 (the “Right of First Refusal”). In order
to exercise its Rights of First Refusal hereunder, the Buyer must deliver
written notice to Company within the Response Period stating the Buyer’s intent
to exercise its right hereunder and the Offered Securities it desires to
purchase pursuant to such right (“Election to Purchase”).

 

14.3.          Purchase Price. The purchase price for the Offered Securities to
be purchased by the Buyer under its Right of First Refusal (the “Right of First
Refusal Purchase Price”) will be the Offered Price, and will be payable as set
forth in Section 14 below. If the Offered Price includes consideration other
than cash, the cash equivalent value of the non-cash consideration will be
determined by the Buyer in its sole discretion, which determination will be
binding upon the Company, absent fraud or error.

 

21

 

 

14.4.          Closing; Payment. Subject to compliance with applicable state and
federal securities laws, the Buyer and the Company shall effect the purchase of
all or any portion of the Offered Securities, including the payment of the Right
of First Refusal Purchase Price therefor, within ten (10) Trading Days after the
delivery of the Election to Purchase (the “Right of First Refusal Closing”).
Payment of the Right of First Refusal Purchase Price will be made, at the option
of the Buyer in writing, (a) in cash (by cashiers or bank certified check), (b)
by wire transfer, (c) by offset of all or a portion of any outstanding
indebtedness owed by the Company to the Buyer, or (d) by any combination of the
foregoing. The Buyer may elect to transfer the Right of First Refusal Purchase
Price into an escrow account pending issuance of such purchased securities. The
date that the Right of First Refusal Purchase Price is delivered to the Company,
or the escrow agent, as applicable, or the date that the Buyer elects to offset
the Right of First Refusal Purchase Price by outstanding indebtedness, shall be
considered the date of the Right of First Refusal Closing. To the extent the
Offered Securities purchased by the Buyer hereunder constitute shares of Common
Stock, the Company shall deliver to the Buyer such purchased Common Stock in
accordance with Section 7 regarding Conversion Shares, and should the Company
fail to so deliver such shares of Common Stock at or before the Right of First
Refusal Closing as required hereunder, the Company shall be subject to the
penalties for non-delivery of Common Stock set forth in Section 3.3(b) of the
Note.

 

15.         MISCELLANEOUS.

 

15.1.          Governing Law; Venue. This Agreement shall be governed by and
interpreted in accordance with the laws of the State of Utah for contracts to be
wholly performed in such state and without giving effect to the principles
thereof regarding the conflict of laws. Each party consents to and expressly
agrees that venue for Arbitration (as defined in ANNEX IX) of any dispute
arising out of or relating to any Transaction Document or the relationship of
the parties or their affiliates shall be in Salt Lake County or Utah County,
Utah. Without modifying the parties obligations to resolve disputes hereunder
pursuant to the Arbitration Provisions (as defined below), for any litigation
arising in connection with any of the Transaction Documents, each party hereto
hereby (a) consents to and expressly submits to the exclusive personal
jurisdiction of any state or federal court sitting in Salt Lake County, Utah,
(b) expressly submits to the venue of any such court for the purposes hereof,
and (c) waives any claim of improper venue and any claim or objection that such
courts are an inconvenient forum or any other claim or objection to the bringing
of any such proceeding in such jurisdictions or to any claim that such venue of
the suit, action or proceeding is improper.

 

15.2.          Arbitration of Claims. The parties shall submit all Claims (as
defined in ANNEX IX) arising under this Agreement or any other Transaction
Document or other agreements between the parties and their affiliates to binding
arbitration pursuant to the arbitration provisions set forth in ANNEX IX
attached hereto (the “Arbitration Provisions”). The parties hereby acknowledge
and agree that the Arbitration Provisions are unconditionally binding on the
parties hereto and are severable from all other provisions of this Agreement.
Any capitalized term not defined in the Arbitration Provisions shall have the
meaning set forth in this Agreement. By executing this Agreement, Company
represents, warrants and covenants that Company has reviewed the Arbitration
Provisions carefully, consulted with legal counsel about such provisions (or
waived its right to do so), understands that the Arbitration Provisions are
intended to allow for the expeditious and efficient resolution of any dispute
hereunder, agrees to the terms and limitations set forth in the Arbitration
Provisions, and that Company will not take a position contrary to the foregoing
representations. Company acknowledges and agrees that The Buyer may rely upon
the foregoing representations and covenants of Company regarding the Arbitration
Provisions.

 

15.3.          Successors and Assigns; Third Party Beneficiaries. This Agreement
shall inure to the benefit of and be binding upon the successors and permitted
assigns of the parties hereto. Except as otherwise expressly provided herein, no
Person other than the parties hereto and their successors and permitted assigns
is intended to be a beneficiary of this Agreement.

 

22

 

 

15.4.          Pronouns. All pronouns and any variations thereof in this
Agreement refer to the masculine, feminine or neuter, singular or plural, as the
context may permit or require.

 

15.5.          Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one instrument. The parties hereto confirm that any
electronic copy of another party’s executed counterpart of this Agreement (or
such party’s signature page thereof) will be deemed to be an executed original
thereof.

 

15.6.          Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

 

15.7.          Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such provision shall be modified to achieve
the objective of the parties to the fullest extent permitted and such invalidity
or unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement or the validity or enforceability of this Agreement
in any other jurisdiction.

 

15.8.          Entire Agreement. This Agreement, together with the other
Transaction Documents, constitutes and contains the entire agreement and
understanding between the parties hereto, and supersedes all prior oral or
written agreements and understandings between Buyer, Company, their Affiliates
and Persons acting on their behalf with respect to the matters discussed herein
and therein, and, except as specifically set forth herein or therein, neither
Company nor Buyer makes any representation, warranty, covenant or undertaking
with respect to such matters.

 

15.9.          Amendment. Any amendment, supplement or modification of or to any
provision of this Agreement, shall be effective only if it is made or given by
an instrument in writing (excluding any email message) and signed by Company and
Buyer.

 

15.10.        No Waiver. No forbearance, failure or delay on the part of a party
hereto in exercising any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy. Any waiver of any provision of this
Agreement shall be effective (a) only if it is made or given in writing
(including an email message) and (b) only in the specific instance and for the
specific purpose for which made or given.

 

15.11.        Currency. All dollar amounts referred to or contemplated by this
Agreement or any other Transaction Documents shall be deemed to refer to U.S.
Dollars, unless otherwise explicitly stated to the contrary.

 

15.12.        Assignment. Notwithstanding anything to the contrary herein, the
rights, interests or obligations of the Company hereunder may not be assigned,
by operation of law or otherwise, in whole or in part, by the Company without
the prior written consent of the Buyer, which consent may be withheld at the
sole discretion of the Buyer. This Agreement or any of the severable rights and
obligations inuring to the benefit of or to be performed by Buyer hereunder may
be assigned by Buyer to a third party, including the Buyer’s financing sources,
in whole or in part, without the need to obtain the Company’s consent thereto.

 

15.13.        Advice of Counsel. In connection with the preparation of this
Agreement and all other Transaction Documents, the Company, for itself and on
behalf of its stockholders, officers, agents, and representatives acknowledges
and agrees that Buyer’s Counsel prepared initial drafts of this Agreement and
all of the other Transaction Documents and acted as legal counsel to the Buyer
only. The Company, for itself and on behalf of its stockholders, officers,
agents, and representatives, (a) hereby acknowledges that he/she/it has been,
and hereby is, advised to seek legal counsel and to review this Agreement and
all of the other Transaction Documents with legal counsel of his/her/its choice,
and (b) either has sought such legal counsel or hereby waives the right to do
so.

 

23

 

 

15.14.        No Strict Construction. The language used in this Agreement is the
language chosen mutually by the parties hereto and no doctrine of construction
shall be applied for or against any party.

 

15.15.        Attorneys’ Fees. In the event of any action at law or in equity to
enforce or interpret the terms of this Agreement or any of the other Transaction
Documents, the prevailing party shall be entitled to reimbursement of the full
amount of the attorneys’ fees and expenses paid by such prevailing party in
connection with the litigation and/or dispute without reduction or apportionment
based upon the individual claims or defenses giving rise to the fees and
expenses. Nothing herein shall restrict or impair a court’s power to award fees
and expenses for frivolous or bad faith pleading.

 

15.16.        Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT IRREVOCABLY
WAIVES ANY AND ALL RIGHTS SUCH PARTY MAY HAVE TO DEMAND THAT ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR IN ANY WAY RELATED TO THIS
AGREEMENT OR THE RELATIONSHIPS OF THE PARTIES HERETO BE TRIED BY JURY. THIS
WAIVER EXTENDS TO ANY AND ALL RIGHTS TO DEMAND A TRIAL BY JURY ARISING UNDER
COMMON LAW OR ANY APPLICABLE STATUTE, LAW, RULE OR REGULATION. FURTHER, EACH
PARTY HERETO ACKNOWLEDGES THAT SUCH PARTY IS KNOWINGLY AND VOLUNTARILY WAIVING
SUCH PARTY’S RIGHT TO DEMAND TRIAL BY JURY.

 

15.17.        Rights and Remedies Cumulative. All rights, remedies, and powers
conferred in this Agreement and the Transaction Documents are cumulative and not
exclusive of any other rights or remedies granted in this Agreement or any other
Transaction Document, and any and all such rights and remedies may be exercised
from time to time and as often and in such order as the Buyer may deem
expedient.

 

15.18.        Further Assurances. Each party shall do and perform or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

15.19.        Notices. Any notice required or permitted hereunder shall be given
in writing (unless otherwise specified herein) and shall be deemed effectively
given on the earliest of:

 

(a)          the date delivered, if delivered by personal delivery as against
written receipt therefor or by email to an executive officer, or by facsimile
(with successful transmission confirmation),

 

(b)          the fifth Trading Day after deposit, postage prepaid, in the United
States Postal Service (with USPS tracking or by certified mail), or

 

24

 

 

(c)          the second Trading Day after mailing by domestic or international
express courier (e.g., FedEx), with delivery costs and fees prepaid,

 

in each case, addressed to each of the other parties thereunto entitled at the
following addresses (or at such other addresses as such party may designate by
five (5) Trading Days’ advance written notice similarly given to each of the
other parties hereto):

 

If to the Company:       Brazil Minerals, Inc.   Attn: Marc Fogassa   324 South
Beverly Drive, Suite 118   Beverly Hills, CA 90212     with a copy to (which
shall not constitute notice):       Jay Weil, Esq.   27 Viewpoint Road   Wayne,
New Jersey 07470     If to the Buyer:       St. George Investments LLC   Attn:
John M. Fife   303 East Wacker Drive, Suite 1200   Chicago, Illinois  60601    
with a copy to (which shall not constitute notice):       Hansen Black Anderson
Ashcraft PLLC   Attn: Jonathan K. Hansen   2940 West Maple Loop Drive, Suite 103
  Lehi, Utah 84043   Telephone: 801.922.5000   Email: jhansen@hbaalaw.com

 

15.20.        Cross Default. Any Event of Default (as defined in the Note) shall
be deemed a default under this Agreement. Upon such a default of this Agreement
by the Company, the Buyer shall have all those rights and remedies available in
the Transaction Documents.

 

15.21.        Expenses. Except as provided in Section 15.15, and except for the
Transaction Expense Amount required to be paid by the Company to the Buyer
pursuant to Section 2.3, the Company and the Buyer shall be responsible for
paying such party’s own fees and expenses (including legal expenses) incurred in
connection with the preparation and negotiation of this Agreement and the other
Transaction Documents and the closing of the transactions contemplated hereby
and thereby.

 

25

 

 

15.22.        Replacement of the Note. Subject to any restrictions on or
conditions to transfer set forth in the Note, the Holder of the Note, at such
Holder’s option, may in person or by duly authorized attorney surrender the same
for exchange at the Company’s principal corporate office, and promptly
thereafter and at the Company’s expense, except as provided below, receive in
exchange therefor one or more new convertible promissory note(s), each in the
principal amount requested by such Holder, dated the date to which interest
shall have been paid on the Note so surrendered or, if no interest shall have
yet been so paid, dated the date of the Note so surrendered and registered in
the name of such person or persons as shall have been designated in writing by
such Holder or such Holder’s attorney for the same principal amount as the then
unpaid principal amount of the Note so surrendered. As applicable, upon receipt
by the Company of evidence reasonably satisfactory to it of the ownership of and
the loss, theft, destruction or mutilation of the Note and (a) in the case of
loss, theft or destruction, of indemnity reasonably satisfactory to it; or (b)
in the case of mutilation, upon surrender thereof, the Company, at its expense,
will execute and deliver in lieu thereof a new convertible promissory note
executed in the same manner as the Note being replaced, in the same principal
amount as the unpaid principal amount of such Note and dated the date to which
interest shall have been paid on the Note or, if no interest shall have yet been
so paid, dated the date of the Note.

 

15.23.        Time of the Essence. Time is expressly made of the essence of each
and every provision of this Agreement and the other Transaction Documents.

 

16.         SURVIVAL OF COVENANTS, REPRESENTATIONS AND WARRANTIES. The Company’s
and the Buyer’s covenants, agreements, representations and warranties contained
herein shall survive the execution and delivery of this Agreement and the other
Transaction Documents and the Closing hereunder for the maximum time allowed by
applicable law, and shall inure to the benefit of the Buyer and the Company and
their respective successors and permitted assigns.

 

[Remainder of the page intentionally left blank; signature page to follow]

 

26

 

 

IN WITNESS WHEREOF, each of the undersigned parties represents that the
foregoing statements made by such party above are true and correct and that such
party has caused this Agreement to be duly executed (if an entity, on such
party’s behalf by one of its officers thereunto duly authorized) as of the date
first above written.

 

PURCHASE PRICE: $200,000.00     INITIAL CASH PURCHASE PRICE: $100,000.00    
BUYER:       St. George Investments LLC       By: Fife Trading, Inc., its
Manager             By: /s/ John M. Fife   John M. Fife, President      
COMPANY:       Brazil Minerals, Inc.         By: /s/ Marc Fogassa   Printed
Name: Marc Fogassa   Title: Chief Executive Officer        

[Signature page to Securities Purchase Agreement]

 



 

 

 

 

ATTACHMENTS:

 

ANNEX I WIRE INSTRUCTIONS ANNEX II NOTE ANNEX III ALLOCATION OF PURCHASE PRICE
ANNEX IV TRANSFER AGENT LETTER ANNEX V SECRETARY’S CERTIFICATE ANNEX VI SHARE
ISSUANCE RESOLUTION ANNEX VII INVESTOR NOTE ANNEX VIII FORM OF ANTI-DILUTION
CERTIFICATION ANNEX IX ARBITRATION PROVISIONS

 

 

 

 

ANNEX IX

 

ARBITRATION PROVISIONS

 

1.   Dispute Resolution. For purposes of this ANNEX IX, the term “Claims” means
any disputes, claims, demands, causes of action, liabilities, damages, losses,
or controversies whatsoever arising from related to or connected with the
transactions contemplated in the Transaction Documents and any communications
between the parties related thereto, including without limitation any claims of
mutual mistake, mistake, fraud, misrepresentation, failure of formation, failure
of consideration, promissory estoppel, unconscionability, failure of condition
precedent, rescission, and any statutory claims, tort claims, contract claims,
or claims to void, invalidate or terminate the Agreement or any of the other
Transaction Documents. The parties hereby agree that the arbitration provisions
set forth in this ANNEX IX (“Arbitration Provisions”) are binding on the parties
hereto and are severable from all other provisions in the Transaction Documents.
As a result, any attempt to rescind the Agreement or declare the Agreement or
any other Transaction Document invalid or unenforceable for any reason is
subject to these Arbitration Provisions. These Arbitration Provisions shall also
survive any termination or expiration of the Agreement.

 

2.   Arbitration. Except as otherwise provided herein, all Claims must be
submitted to arbitration (“Arbitration”) to be conducted in Salt Lake County,
Utah or Utah County, Utah and pursuant to the terms set forth in these
Arbitration Provisions. The parties agree that the award of the arbitrator shall
be final and binding upon the parties; shall be the sole and exclusive remedy
between them regarding any Claims, counterclaims, issues, or accountings
presented or pleaded to the arbitrator; and shall promptly be payable in United
States dollars free of any tax, deduction or offset (with respect to monetary
awards). Any costs or fees, including without limitation attorneys’ fees,
incident to enforcing the arbitrator’s award shall, to the maximum extent
permitted by law, be charged against the party resisting such enforcement. The
award shall include Default Interest (as defined in the Note) both before and
after the award. Judgment upon the award of the arbitrator will be entered and
enforced by a state court sitting in Salt Lake County, Utah. The parties hereby
incorporate herein the provisions and procedures set forth in the Utah Uniform
Arbitration Act, U.C.A. § 78B-11-101 et seq. (as amended or superseded from time
to time, the “Arbitration Act”). Pursuant to Section 78B-11-105 of the
Arbitration Act, in the event of conflict between the terms of these Arbitration
Provisions and the provisions of the Arbitration Act, the terms of these
Arbitration Provisions shall control.

 

3.   Arbitration Proceedings. Arbitration between the parties will be subject to
the following procedures:

 

3.1           Pursuant to Section 110 of the Arbitration Act, the parties agree
that a party may initiate Arbitration by giving written notice to the other
party (“Arbitration Notice”) in the same manner that notice is permitted under
Section 15.19 of the Agreement; provided, however, that the Arbitration Notice
may not be given by email or fax. Arbitration will be deemed initiated as of the
date that the Arbitration Notice is deemed delivered under Section 15.19 of the
Agreement (the “Service Date”). After the Service Date, information may be
delivered, and notices may be given, by email or fax pursuant to Section 15.19
of the Agreement or any other method permitted thereunder. The Arbitration
Notice must describe the nature of the controversy, the remedies sought, and the
election to commence Arbitration proceedings. All Claims in the Arbitration
Notice must be pleaded consistent with the Utah Rules of Civil Procedure.

 

3.2            Within ten (10) calendar days after the Service Date, the Buyer
shall select and submit to Company the names of three arbitrators that are
designated as “neutrals” or qualified arbitrators by Utah ADR Services
(http://www.utahadrservices.com) (such three designated persons hereunder are
referred to herein as the “Proposed Arbitrators”). For the avoidance of doubt,
each Proposed Arbitrator must be qualified as a “neutral” with Utah ADR
Services. Within ten (10) calendar days after the Buyer has submitted to Company
the names of the Proposed Arbitrators, Company must select, by written notice to
the Buyer, one (1) of the Proposed Arbitrators to act as the arbitrator for the
parties under these Arbitration Provisions. If Company fails to select one of
the Proposed Arbitrators in writing within such 10-day period, then the Buyer
may select the arbitrator from the Proposed Arbitrators by providing written
notice of such selection to Company. If the Buyer fails to identify the Proposed
Arbitrators within the time period required above, then Company may at any time
prior to the Buyer designating the Proposed Arbitrators, select the names of
three arbitrators that are designated as “neutrals” or qualified arbitrators by
Utah ADR Service by written notice to the Buyer. the Buyer may then, within ten
(10) calendar days after Company has submitted notice of its selected
arbitrators to the Buyer, select, by written notice to Company, one (1) of the
selected arbitrators to act as the arbitrator for the parties under these
Arbitration Provisions. If the Buyer fails to select in writing and within such
10-day period one of the three arbitrators selected by Company, then Company may
select the arbitrator from its three previously selected arbitrators by
providing written notice of such selection to the Buyer. Subject to Paragraph
3.12 below, the cost of the arbitrator must be paid equally by both parties;
provided, however, that if one party refuses or fails to pay its portion of the
arbitrator fee, then the other party can advance such unpaid amount (subject to
the accrual of Default Interest thereupon), with such amount added to or
subtracted from, as applicable, the award granted by the arbitrator. If Utah ADR
Services ceases to exist or to provide a list of neutrals, then the arbitrator
shall be selected under the then prevailing rules of the American Arbitration
Association. The date that the selected arbitrator agrees in writing to serve as
the arbitrator hereunder is referred to herein as the “Arbitration Commencement
Date”.

 

Arbitration Provisions, Page 1

 

 

3.3           An answer and any counterclaims to the Arbitration Notice, which
must be pleaded consistent with the Utah Rules of Civil Procedure, shall be
required to be delivered to the other party within twenty (20) calendar days
after the Service Date. Upon request, the arbitrator is hereby instructed to
render a default award, consistent with the relief requested in the Arbitration
Notice, against a party that fails to submit an answer within such time period.

 

3.4           The party that delivers the Arbitration Notice to the other party
shall have the option to also commence legal proceedings with any state court
sitting in Salt Lake County, Utah (“Litigation Proceedings”), subject to the
following: (i) the complaint in the Litigation Proceedings is to be
substantially similar to the claims set forth in the Arbitration Notice,
provided that an additional cause of action to compel arbitration will also be
included therein, (ii) so long as the other party files an answer to the
complaint in the Litigation Proceedings and an answer to the Arbitration Notice,
the Litigation Proceedings will be stayed pending an award of the arbitrator
hereunder, (iii) if the other party fails to file an answer in the Litigation
Proceedings or an answer in the Arbitration Proceedings, then the party
initiating Arbitration shall be entitled to a default judgment consistent with
the relief requested, to be entered in the Litigation Proceedings, and (iv) any
legal or procedural issue arising under the Arbitration Act that requires a
decision of a court of competent jurisdiction may be determined in the
Litigation Proceedings. Any award of the arbitrator may be entered in such
Litigation Proceedings pursuant to the Arbitration Act.

 

3.5           Pursuant to Section 118(8) of the Arbitration Act, the parties
agree that discovery shall be conducted in accordance with the Utah Rules of
Civil Procedure; provided, however, that incorporation of such rules will in no
event supersede the Arbitration Provisions set forth herein, including without
limitation the time limitation set forth in Paragraph 3.9 below, and the
following:

 

(a)          Discovery will only be allowed if the likely benefits of the
proposed discovery outweigh the burden or expense, and the discovery sought is
likely to reveal information that will satisfy a specific element of a claim or
defense already pleaded in the Arbitration. The party seeking discovery shall
always have the burden of showing that all of the standards and limitations set
forth in these Arbitration Provisions are satisfied. The scope of discovery in
the Arbitration proceedings shall also be limited as follows:

 

(i)          To facts directly connected with the transactions contemplated by
the Agreement.

 

(ii)         To facts and information that cannot be obtained from another
source that is more convenient, less burdensome or less expensive.

 

(c)          No party shall be allowed (a) more than fifteen (15)
interrogatories (including discrete subparts), (b) more than fifteen (15)
requests for admission (including discrete subparts), (c) more than ten (10)
document requests (including discrete subparts), or (d) more than three
depositions (excluding expert depositions) for a maximum of seven (7) hours per
deposition.

 

3.6           Any party submitting any written discovery requests, including
interrogatories, requests for production, subpoenas to a party or a third party,
or requests for admissions, must prepay the estimated attorneys’ fees and costs,
as determined by the arbitrator, before the responding party has any obligation
to produce or respond.

 

Arbitration Provisions, Page 2

 

 

(a)          All discovery requests must be submitted in writing to the
arbitrator and the other party before issuing or serving such discovery
requests. The party issuing the written discovery requests must include with
such discovery requests a detailed explanation of how the proposed discovery
requests satisfy the requirements of these Arbitration Provisions and the Utah
Rules of Civil Procedure. Any party will then be allowed, within ten (10)
calendar days of receiving the proposed discovery requests, to submit to the
arbitrator an estimate of the attorneys’ fees and costs associated with
responding to such written discovery requests and a written challenge to each
applicable discovery request. After receipt of an estimate of attorneys’ fees
and costs and/or challenge(s) to one or more discovery requests, the arbitrator
will make a finding as to the likely attorneys’ fees and costs associated with
responding to the discovery requests and issue an order that (A) requires the
requesting party to prepay the attorneys’ fees and costs associated with
responding to the discovery requests, and (B) requires the responding party to
respond to the discovery requests as limited by the arbitrator within a certain
period of time after receiving payment from the requesting party. If a party
entitled to submit an estimate of attorneys’ fees and costs and/or a challenge
to discovery requests fails to do so within such 10-day period, the arbitrator
will make a finding that (A) there are no attorneys’ fees or costs associated
with responding to such discovery requests, and (B) the responding party must
respond to such discovery requests (as may be limited by the arbitrator) within
a certain period of time as determined by the arbitrator.

 

(b)          In order to allow a written discovery request, the arbitrator must
find that the discovery request satisfies the standards set forth in these
Arbitration Provisions and the Utah Rules of Civil Procedure. The arbitrator
must strictly enforce these standards. If a discovery request does not satisfy
any of the standards set forth in these Arbitration Provisions or the Utah Rules
of Civil Procedure, the arbitrator may modify such discovery request to satisfy
the applicable standards, or strike such discovery request in whole or in part.

 

(c)          Discovery deadlines will be set forth in a scheduling order issued
by the arbitrator. The parties hereby authorize and direct the arbitrator to
take such actions and make such rulings as may be necessary to carry out the
parties’ intent for the arbitration proceedings to be efficient and expeditious.

 

3.7           Each party may submit expert reports (and rebuttals thereto),
provided that such reports must be submitted by the deadlines established by the
arbitrator. Expert reports must contain the following: (a) a complete statement
of all opinions the expert will offer at trial and the basis and reasons for
them; (b) the expert’s name and qualifications, including a list of all
publications within the preceding 10 years, and a list of any other cases in
which the expert has testified at trial or in a deposition or prepared a report
within the preceding 10 years; and (c) the compensation to be paid for the
expert’s study and testimony. The parties are entitled to depose any other
party’s expert witness one time for no more than 4 hours. An expert may not
testify in a party’s case-in-chief concerning any matter not fairly disclosed in
the expert report.

 

3.8           All information disclosed by either party during the Arbitration
process (including without limitation information disclosed during the discovery
process) shall be considered confidential in nature. Each party agrees not to
disclose any confidential information received from the other party during the
discovery process unless (i) prior to or after the time of disclosure such
information becomes public knowledge or part of the public domain, not as a
result of any inaction or action of the receiving party, (ii) such information
is required by a court order, subpoena or similar legal duress to be disclosed
if such receiving party has notified the other party thereof in writing and
given it a reasonable opportunity to obtain a protective order from a court of
competent jurisdiction prior to disclosure; or (iii) disclosed to the receiving
party’s agents, representatives and legal counsel on a need to know basis who
each agree in writing not to disclose such information to any third party.
Pursuant to Section 118(5) of the Arbitration Act, the arbitrator is hereby
authorized and directed to issue a protective order to prevent the disclosure of
privileged information and confidential information upon the written request of
either party.

 

3.9           The parties hereby authorize and direct the arbitrator to take
such actions and make such rulings as may be necessary to carry out the parties’
intent for the arbitration proceedings to be efficient and expeditious. Pursuant
to Section 120 of the Arbitration Act, the parties hereby agree that an award of
the arbitrator must be made within 150 days after the Arbitration Commencement
Date. The arbitrator is hereby authorized and directed to hold a scheduling
conference within ten (10) calendar days after the Arbitration Commencement Date
in order to establish a scheduling order with various binding deadlines for
discovery, expert testimony, and the submission of documents by the parties to
enable the arbitrator to render a decision prior to the end of such 150-day
period. The Utah Rules of Evidence will apply to any final hearing before the
arbitrator.

 

Arbitration Provisions, Page 3

 

 

3.10         The arbitrator shall have the right to award or include in the
arbitrator’s award any relief which the arbitrator deems proper under the
circumstances, including, without limitation, specific performance and
injunctive relief, provided that the arbitrator may not award exemplary or
punitive damages.

 

3.11         If any part of these Arbitration Provisions is found to violate
applicable law or to be illegal, then such provision shall be modified to the
minimum extent necessary to make such provision enforceable under applicable
law.

 

3.12         The arbitrator is hereby directed to require the losing party to
(i) pay the full amount of the costs and fees of the arbitrator, and (ii)
reimburse the prevailing party the reasonable attorneys’ fees, arbitrator costs,
deposition costs, and other discovery costs incurred by the prevailing party.

 

[Remainder of page intentionally left blank]

 

Arbitration Provisions, Page 4

 

 

 